Name: Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import arrangements applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  trade;  EU finance
 Date Published: nan

 No L 348/2 Official Journal of the European Communities 24. 12. 85 COUNCIL REGULATION (EEC) No 3643/85 of 19 December 1985 concerning the import arrangements applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986 collection of the levy and the issue of import licences in respect of certain products from these countries ; Whereas imports into the Member States should be allowed on the basis of traditional trade flows ; Whereas it seems expedient to recall that this Decision is without prejudice to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine , and fresh meat from third countries (*), as last amended by Directive 83/9 1 /EEC (6), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (3), as last amended by Regula ­ tion (EEC) No 1312/85 (4), established arrangements for trade with non-member countries in this sector ; whereas the arrangements include the collection of an import levy ; Whereas the Community has concluded voluntary restraint agreements with the great majority of the third countries exporting sheepmeat and goatmeat products ; Whereas, pending the conclusion of agreements with other third countries which traditionally export to the Community, it would seem appropriate to restrict the HAS ADOPTED THIS REGULATION : Article 1 1 . The import levy applicable to the following products shall be limited to a maximum of 10 % ad valorem, subject to annual quantitative limits expressed in tonnes of carcase equivalent for each third country concerned and by category : CCT heading No Description Third country concerned and quantity Chile Spain (a) Other non-member countries (b) 01.04 Live sheep and goats : II B. Other (b) 0 0 100 02.01 Meat and edible offal of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh , chilled or frozen : A. Meat : IV . Of sheep or goats : a) Fresh or chilled 0 100 100 ¢ b) Frozen 1 490 0 200 (d) (a) Up to 28 February 1986. (b) Excluding Argentina, Australia, Austria, Bulgaria , Czechoslovakia, Hungary, Iceland, New Zealand, Poland, Romania, Uruguay and Yugoslavia . (c) The coefficient to be employed for converting net mass ( live weight) into carcase mass (carcase weight equivalent) shall be 0,47 for products falling within subheading 01.04 B of the Common Customs Tariff. (d) Of which 100 tonnes shall be reserved for Greenland . (') OJ No C 257, 9 . 10 . 1985, p. 7 . (2) Opinion delivered on 13 . 12. 1985 (not yet published in the Official Journal). (3) OJ No L 183, 16 . 7 . 1980, p. 1 . C) OJ No L 137. 27. 5 . 1985. D . 22. 0 OJ No L 302, 31 . 12 . 1972, p . 28 . (6 OJ No L 59, 5 . 3 . 1983 , p . 34 . 24. 12. 85 Official Journal of the European Communities No L 348/3 2. Member States may be authorized to issue import licences for the products referred to in paragraph 1 up to the limit of quantites corresponding to their traditional imports coming from the third countries concerned . Article 2 For the products and countries specified in Article 1 , import licences shall be issued as provided for in Article 16 of Regulation (EEC) No 1837/80 subject to the annual quantita ­ tive limits laid down in Article 1 . Article 3 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 1837/80 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1986 until voluntary restraint agreements with the third countries concerned are implemented and for as long as the voluntary restraint agree ­ ments already concluded by the Community remain in force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1985 . For the Council The President M. FISCHBACH